Deen, Chief Judge.
Appellant was convicted of theft by deception. After the appeal was filed with this court, his counsel filed a request for permission to withdraw from the case.
Appointed counsel is permitted to withdraw from a case on appeal only if he complies with the rules set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). We find that all the Anders requirements have been met.
As required by Bethay, we have examined the entire record and transcript to determine whether the appeal is, in fact, frivolous. We find that it is. Accordingly, we grant counsel permission to withdraw and the appeal is dismissed.

Appeal dismissed.


Birdsong and Sognier, JJ., concur.